the president pronounced the court’s opinion,’that the appeal, depending in this case from the decree of the County Court of Accomack, having been regularly dismissed by the court of Chancery on the 21st day of April 1803, it was not competent for that court to reinstate the same, ata subsequent term, upon the grounds stated in the proceedings, without a rule having been made upon, or due notice given to, the adverse party to appear and contest the same. On this ground, without deciding on any other, the court is of opinion, that the said decree, and all the proceedings subsequent to the order of dismission of the 21st of April 1803, are erroneous, and that there is no error in the said order. Therefore, decree reversed, proceedings set aside, and order of dismission of the original bill affirmed, with costs.